       Case 1:15-cv-07186-KPF Document 284 Filed 09/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KIM MORTIMER,

                           Plaintiff,

                    -v.-                             15 Civ. 7186 (KPF)

NYC ACS CASEWORKER BEVERLY                                 ORDER
WILSON, in her individual and official
capacities,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Southern District of New York has reconfigured courtrooms and

other spaces in its courthouses to allow civil jury trials to proceed as safely as

possible during the COVID-19 pandemic. Under the centralized calendaring

system currently in place, the Clerk’s Office schedules up to three jury trials to

begin on each day of jury selection: a primary case and up to two back-up

cases that may proceed in its place if the primary case does not go forward.

The Clerk’s Office places additional back-up cases on a weekly trial-ready

calendar, which cases may proceed on any day that week if the primary case

and two back-up cases do not go forward.

      On December 4, 2020, the parties informed the Court of their desire to

proceed to trial in the second half of 2021. (See Dkt. #269). On December 7,

2020, the Court ordered that trial would commence on October 25, 2021 (Dkt.

#270), and proceeded to request a jury trial for that date.

      The Clerk’s Office has now notified the Court that this case has been

placed on the trial-ready calendar for the week of October 25, 2021, but that it
       Case 1:15-cv-07186-KPF Document 284 Filed 09/01/21 Page 2 of 2




has not been given either a firm trial date or an assigned courtroom. The

parties should be prepared to proceed to trial during that week. If the case

cannot proceed during the scheduled week, the parties must notify the Court

as soon as possible so that the Clerk’s Office may adjust the trial-ready

calendar accordingly. The Court previously entered a schedule for pretrial

submissions. (See Dkt. #270). The parties should plan to adhere to the

deadlines set forth in the Court’s prior Order.

      The Clerk of Court is respectfully directed to mail a copy of this Order to

Plaintiff at her address of record.

      SO ORDERED.

Dated: September 1, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        2
